Luke, J.
The defendant was convicted of having unlawfully, after giving a mortgage lien over all of his crops up and growing, removed and disposed of the mortgaged property so as to hinder, delay, and prevent the levying officers from levying on the said mortgaged property. We cannot say that there was not some evidence to authorize the verdict of guilty, which verdict has the approval of the trial judge.
The first and second special grounds of the motion for a new trial are but amplifications of the general grounds. The' third and fourth special grounds of the motion for a new trial, which complain of the court’s failure to charge the rule of reasonable doubt and to define to the jury the meaning of reasonable doubt, are without merit. As was said in Elder v. State, 143 Ga. 383 (85 S. E. 197), “the words reasonable doubt are of such obvious signification that in the absence of an appropriate written *19request, an omission to define them will not require a new trial.” The charge of the court when read in its entirety was full and sufficient. It was not error to overrule the motion for new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.